Citation Nr: 9902691	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for Menieres disease, 
allergies, back disability, and anxiety (including anxiety-
related gastrointestinal distress and insomnia).


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Initially, the Board notes that in his July 1997 notice of 
disagreement, the veteran expressed disagreement with the 
percent compensation granted for his right lower leg shell 
fragment wound residuals and his right lower extremity 
thrombophlebitis.  However, in his September 1997 substantive 
appeal the veteran stated that he accepted the ROs statement 
in the August 1996 supplemental statement of the case that 
his right lower leg shell fragment wound was to be maintained 
at 30 percent disabling, and he affirmatively stated that his 
right lower extremity thrombophlebitis was more like the 
regulatory criteria pertaining to a 60 percent, or at least a 
30 percent, rating.  Having been granted a 60 percent 
evaluation for right lower extremity thrombophlebitis in a 
December 1997 rating decision, the Board is of the opinion 
that the benefit specifically requested with respect to that 
disability was granted and thus the issue of entitlement to 
an increased rating for right lower extremity 
thrombophlebitis is no longer in appellate status.  Further, 
having affirmatively endorsed the ROs 30 percent rating for 
right lower extremity thrombophlebitis, the Board considers 
that issue withdrawn and similarly no longer in appellate 
status.  See 38 C.F.R. § 20.202 (1998); AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The Board also notes that the veteran requested a hearing 
before a Member of the Board at the RO.  A June 1998 letter 
informing the veteran of his scheduled hearing is of record, 
as well as a notation that the veteran failed to report for 
the scheduled hearing.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case can now proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (1998).

The Board will now proceed to address the service connection 
issues remaining on appeal.



FINDINGS OF FACT

The claims for entitlement to service connection for 
Menieres disease, allergies, back disability, sleep 
disorder, and anxiety (including anxiety-related 
gastrointestinal distress and insomnia) are not plausible. 


CONCLUSION OF LAW

The claims for service connection for Menieres disease, 
allergies, back disability, sleep disorder, and anxiety 
(including anxiety-related gastrointestinal distress and 
insomnia) are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before evaluating the merits of the veterans claims for 
service connection, the initial question to be answered is 
whether the veteran has presented sufficient evidence to form 
well-grounded claims.  In order to be well grounded, the 
claims must be meritorious on their own or capable of 
substantiation.  If the evidence presented by the veteran 
fails to meet this level of sufficiency, no further legal 
analysis need be made as to the merits of his claims.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).

Under 38 C.F.R. § 3.310(a) (1998), secondary service 
connection shall be awarded when a disability is 
proximately due to or the result of a service-connected 
disease or injury . . . .  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc). 

The veterans service medical records are negative for 
specific complaints or treatment related to Menieres 
disease, allergies, back disability, anxiety, 
gastrointestinal disability, or insomnia.  

Associated with the veterans claims file are voluminous VA 
Medical Center records and reports from multiple VA 
compensation and pension examinations.  The compensation and 
pension examination reports predating the receipt of the 
veterans December 1995 claim for service connection for the 
disabilities at issue are negative for treatment or 
complaints related to these disabilities.   

The VA medical records include a December 1976 report 
containing a diagnosis of an acute anxiety reaction, however, 
the examining physician specifically ruled out any link 
between such anxiety and the veterans service-connected 
disabilities.  These VA records also include evidence of 
ongoing treatment for allergies and complications of the 
allergies, including allergic sinusitis and pharyngitis, 
beginning in 1994.  The treatment included allergy testing, 
shots, and medications.  However, those records contain no 
opinion stating that the veterans allergies or complications 
of allergies had their onset in service.  

As part of the development of the veterans claims, he 
underwent several VA compensation and pension examinations in 
March 1996.  The veterans audiological examination revealed 
that the veteran complained of ringing in his ears.  Physical 
examination showed no abnormalities.  The examiner was of the 
opinion that veterans symptoms were not indicative of 
Menieres disease.  He concluded that the veteran did exhibit 
some noise exposure type hearing loss.  

A thorough VA general medical examination was conducted in 
March 1996, including examination of the veterans back and 
gastrointestinal system.  The examiner did note that he did 
not have the veterans claims file available for review 
during the examination.  The examining physician concluded 
that the veterans back condition was not directly related to 
his service-connected shell fragment wounds.  Moreover, 
physical examination, including range of motion studies and  
X-rays of the lumbar spine were within normal limits.  With 
respect to gastrointestinal symptoms, the veteran complained 
of reduced appetite and dyspepsia.  The examiner also 
concluded that veteran did have a history of blood in his 
stools, but that this phenomenon was related to hemorrhoids.  
It was also noted that a barium enema test was previously 
performed on the veteran and no abnormalities were found.  
General medical diagnoses included dyspepsia, blood in stool 
with a negative barium enema, and Menieres disease by 
history.

The veteran also underwent a thorough VA psychiatric 
examination, including assessment for post-traumatic stress 
disorder, in March 1996.  The veterans complaints included 
insomnia, anxiety, and anxiety-related gastrointestinal 
problems.  After taking a full medical history and conducting 
objective examination, the examiner opined that there was no 
evidence that the veteran suffered from post-traumatic stress 
disorder.  Further, the examiner was of the opinion that the 
veterans gastrointestinal complaints were related to 
generalized anxiety which did not meet the criteria for post-
traumatic stress disorder.  The examiners diagnoses included 
a finding of no psychiatric illness and Global Assessment of 
Functioning (GAF) scores of 75 at the time of the examination 
and 85 within the previous year.

As mentioned above, the veteran has a burden of submitting 
evidence that is sufficient to justify a belief by a fair and 
impartial individual that the claims are well-grounded or 
capable of substantiation.  38 U.S.C.A. § 5107(a).  After 
careful review of the veteran's contentions and the evidence 
of record, the Board is of the opinion that the veteran has 
not met his initial burden with respect to all his service 
connection claims on appeal.

With respect to Menieres disease, the most recent clinical 
evidence shows that the veteran does not suffer from that 
condition.  While it is possible that the veteran may have 
received such a diagnosis in the past, he does not currently 
suffer from Menieres disease upon clinical scrutiny.  
Accordingly, in the absence of evidence substantiating the 
presence of such disability, service connection for Menieres 
disease is not in order.  E.g., Gilpin v. West, 155 F 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  

The veteran has been treated for allergies beginning in 1994, 
but nothing in the medical record indicates the onset of 
allergies during service, or any link between service-
connected disabilities and allergies.  Moreover, the veteran 
does not contend that his allergies are directly related to 
service, however, he opines that his allergies are linked in 
some general way to his overall declining health.  The Board 
acknowledges the veterans opinion in this regard, however, 
where the determinative issue involves medical etiology, as 
in this case, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet.App. 406, 408 (1995).

Finally, there is no competent medical evidence showing an 
etiological link between circumstances of the veterans 
service and his current complaints related to his back, 
anxiety, and gastrointestinal problems.  Orthopedic 
examinations are negative for a specified back disability, 
and without current evidence of pathology related to the 
veterans back, the first prong of the test for well-
groundedness has not been met.  Gilpin, Brammer.  Further, 
psychiatric examination has resulted in findings of 
generalized anxiety and gastrointestinal symptoms 
somewhat related to such generalized anxiety.  The 
earliest evidence related to the veterans complaints of 
anxiety is the above-mentioned December 1976 medical report 
showing an assessment of acute anxiety reaction, but that 
anxiety was explicitly found not to be related to service-
connected disabilities and no opinion linking anxiety to 
circumstances of service was offered.  Therefore, the veteran 
has failed to meet his burden with respect the nexus and 
inservice incurrence requirements of a well-grounded claim 
for anxiety and related insomnia and gastrointestinal 
distress.  LeShore v. Brown, 8 Vet.App. at 408.


ORDER

Evidence of well grounded claims for service connection for 
Menieres disease, allergies, back disability, and anxiety 
(including anxiety-related gastrointestinal distress and 
insomnia) not having been submitted, the appeal is denied.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
